Case: 12-40276       Document: 00512086132         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 12-40276
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR ISMAEL SANCHEZ-GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1003-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Hector Ismael Sanchez-Garcia
raises an argument that he concedes is foreclosed by United States v. Betancourt,
586 F.3d 303, 308-09 (5th Cir. 2009), which reaffirmed the holding in United
States v. Gamez-Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003), that knowledge of
drug type and quantity is not an element of the offense under 21 U.S.C. § 841.
The appellant’s motion for summary disposition is GRANTED, and the judgment
of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.